Citation Nr: 1124209	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2008, the Veteran failed to appear at a scheduled hearing before the Board at the RO.  He has not alleged good cause for his failure to appear, and the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  

The claim for an increased rating for a low back disability was previously denied by the Board in an April 2010 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In November 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's April 2010 decision be vacated and remanded.  The appeal has now returned to the Board for further action. 

The RO granted service connection for radiculopathy of the right and left lower extremities as secondary to service-connected lumbar spine spondylosis in a January 2011 rating decision.  Separate 10 percent evaluations were assigned for each lower extremity effective September 20, 2010.  Although the Veteran has not specifically disagreed with the initial ratings assigned the neurological disabilities, the current diagnostic codes for rating disabilities of the spine provide for the assignment of separate ratings for associated objective neurologic abnormalities.  Therefore, the Board will consider the initial ratings for radiculopathy of the lower extremities as part of the appeal for a higher rating for the low back disability.  

The January 2011 rating decision also deferred adjudication of the issue of entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spondylosis.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2010 JMR remanded this case back to the Board for a discussion of whether an increased rating for the Veteran's low back disability was warranted under the criteria enumerated in 38 C.F.R. §§4.10, 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, review of the record indicates that further development is necessary before a decision can be rendered in this case. 

In an October 2009 statement, the Veteran contended that his back disability had worsened.  Similarly, during a neurosurgery consultation at the Charleston VA Medical Center (VAMC) in December 2010, he was noted to have experienced worsening back pain in the last 6 months with more frequent falls.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran was also last provided an orthopedic examination of his spine in October 2006, more than four years ago.  Therefore, upon remand, the Veteran should be provided a new VA examination to determine the current severity of his low back disability and its associated lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected low back disability and associated neurological impairment.  The claims folder must be made available to and reviewed by the examiner.

All indicated studies, including complete range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of lost motion.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should specifically identify any evidence of neuropathy due to the service-connected disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the upper or lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The examiner should also assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

2.  Issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



